Exhibit 23 .1 Consent of Independent Registered Public Accounting Firm We have issued our reports dated October 24, 2014 with respect to the consolidated financial statements, schedule, and internal control over financial reporting included in the Annual Report of Insteel Industries, Inc. on Form 10-K for the year ended September 27, 2014. We hereby consent to the incorporation by reference of said reports in the Registration Statements of Insteel Industries, Inc. on Form S-8 (File No. 033-61887, File No. 033-61889, File No. 333-48011, File No. 333-30934, File No. 333-123325 and File No. 333-179670). /s/ Grant Thornton LLP Charlotte, North Carolina October 24, 2014
